DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 13-16, 18-23, amendment of claims 2, 5, in the paper of 3/9/2022, is acknowledged.  Applicant’s arguments filed 3/9/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. Claims 2-8, 10-12 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse the invention of Group 1, claims 2-8, 10-12, drawn to a method of nucleic acid synthesis/reverse transcription, in the paper of 10/4/2021, is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 2-8, 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to the previous claims 2-8, 10-12.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  It is noted that applicants traverse this rejection together with the rejection based upon a lack of scope of enablement together.
Applicants submit that claims 2-8 and 10-12, as amended, have sufficient written description and are enabled in the specification as filed. Applicants submit that for example, see paragraphs [0044]-[0049], and Example 10, paragraphs [00141] which describes analysis by Interproscan of SEQ. ID No: 1 and its variants as claimed. 
Applicants submit that in light of this Applicant submits that claims 2-8 and 10-12 have sufficient written description and are enabled. Withdrawal of the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph written description requirement and the enablement rejections and allowance of claims 2-8 and 10-12 is respectfully requested. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.

www.uspto.gov.

Claim(s) 2-8, 10-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase comprises the amino acid sequence of SEQ ID NO: 1, does not reasonably provide enablement for any possible method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase comprises a mere 90% identity to SEQ ID NO: 1, or an amino acid sequence derived from amino acid sequence having at mere 90% identity to SEQ ID NO: 1 by deletion of a consecutive amino acid sequence from the 1st to any amino acid up to 283rd amino acid residue..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of 
This rejection was stated in the previous office action as it applied to the previous claims 2-8, 10-12.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  It is noted that applicants traverse this rejection together with the rejection based upon a lack of scope of enablement together.
Applicants submit that claims 2-8 and 10-12, as amended, have sufficient written description and are enabled in the specification as filed. Applicants submit that for example, see paragraphs [0044]-[0049], and Example 10, paragraphs [00141] which describes analysis by Interproscan of SEQ. ID No: 1 and its variants as claimed. 
Applicants submit that in light of this Applicant submits that claims 2-8 and 10-12 have sufficient written description and are enabled. Withdrawal of the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph written description requirement and the enablement rejections and allowance of claims 2-8 and 10-12 is respectfully requested. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.

Claim(s) 2-8, 10-12 remain so broad as to encompass any possible methods of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA 
The specification does not support the broad scope of the claims which encompass any possible method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase comprises a mere 90% identity to SEQ ID NO: 1, or an amino acid sequence derived from amino acid sequence having at mere 90% identity to SEQ ID NO: 1 by deletion of a consecutive amino acid sequence from the 1st 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2-6, 8, 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamone et al. (US Patent No. 5,744,312) and Uniprot Accession No. B1I4C0, Oct 2014).
This rejection was stated in the previous office action as it applied to previous claims 2-6, 8 and 10-12.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
For applicants convenience the original rejection is repeated herein.  As previously stated, Mamone et al. teach the discovery of a novel thermostable DNA polymerase obtainable from the thermophilic anaerobe Thermoanaerobacter thermohydrosulfuricus, and mutants of this enzyme, genes and vectors encoding the wild type and mutant polymerases and their use in strand displacement methods, polymerase chain reaction methods, DNA sequencing methods and reverse transcriptase methods.  Mamone et al. teach that DNA polymerases are a family of enzymes involved in DNA repair and replication and have been isolated from a number of different organisms.  Mamone et al teach that thermostable DNA polymerases have been used in amplifying existing nucleic acid sequences in amounts that are large compared to that originally present.  Mamone et al. teach that the polymerase chain reaction (PCR) and strand displacement amplification (SDA) are two methods of amplifying nucleic acid sequences.   Mamone et al. teach methods for generating, amplifying and sequencing a nucleic acid fragment utilizing the DNA polymerase of Thermoanaerobacter thermohydrosulfuricus.  Mamone et al. further teach a method for reverse transcription/polymerase chain reaction utilizing the DNA polymerase of Thermoanaerobacter thermohydrosulfuricus.  Mamone et al. teach the above methods 
Uniprot Accession No. B1I4C0 teaches a DNA polymerase from Desulforudis audaxviator.  Uniprot Accession No. B1I4C0 teaches the 878 amino acid sequence of the DNA polymerase from Desulforudis audaxviator and it is 100% identical to the instant amino acid sequence of SEQ ID NO:1.
Before the effective filing date, one of skill in the art at the time of filing would have been motivated to substitute the DNA polymerase from Desulforudis audaxviator taught by Uniprot Accession No. B1I4C0 for one of the polymerase used by Mamone et al. in the methods taught by Mamone et al. for generating, amplifying and sequencing a nucleic acid fragments as means of characterizing the specific nucleic acid synthesis activity of the DNA polymerase taught by Uniprot Accession No. B1I4C0 .  Further before the effective filing date, one of skill in the art at the time of filing would have been motivated to substitute the DNA polymerase from Desulforudis audaxviator taught by Uniprot Accession No. B1I4C0 for one of the polymerase used by Mamone et al. in the methods taught by Mamone et al. for reverse transcription/polymerase chain reaction utilizing the DNA polymerase of Thermoanaerobacter thermohydrosulfuricus.  Mamone et al. teach the above methods comprising contacting the DNA polymerase with a primer and template nucleic acid( RNA and/or DNA) in the presence of one dNTP in buffer and incubating the reaction as means of characterizing the specific nucleic acid synthesis activity of the DNA polymerase taught by Uniprot Accession No. B1I4C0.  The expectation of success is high based upon the high level of skill in the art with regard to protein expression and isolation and recombinant DNA methodologies as exemplified by 
Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that in contrast to what was alleged by the office, Mamone et al. does not teach or suggest a 100% identical sequence to the amino acid sequence of SEQ ID NO:1.  Applicants support this position by presenting a Percent Identity Matrix in which applicants submit that they have found a percent identity of around 46%-47%.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  
Applicants submission that the office alleged that Mamone et al. teach or suggest a 100% identical sequence to the amino acid sequence of SEQ ID NO:1 is not found persuasive as the office previously stated that Uniprot Accession No. B1I4C0, not Mamone et al., teaches a DNA polymerase from Desulforudis audaxviator.  Uniprot Accession No. B1I4C0 teaches the 878 amino acid sequence of the DNA polymerase from Desulforudis audaxviator and it is 100% identical to the instant amino acid sequence of SEQ ID NO:1 (See appendix).  

Thus, claims 2-8, 10-12 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamone et al. (US Patent No. 5,744,312) and Uniprot Accession No. B1I4C0, Oct 2014).
Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







rgh
3/23/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652         
























Appendix:     

B1I4C0_DESAP
ID   B1I4C0_DESAP            Unreviewed;       878 AA.
AC   B1I4C0;
DT   29-APR-2008, integrated into UniProtKB/TrEMBL.

  Query Match             100.0%;  Score 4471;  DB 239;  Length 878;
  Best Local Similarity   100.0%;  
  Matches  878;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAKFLVIDGNSLLHRAYHAIPPLTTSGGLPTNAVYGFTNMLLRVITEEQPDMIAVAFDKG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAKFLVIDGNSLLHRAYHAIPPLTTSGGLPTNAVYGFTNMLLRVITEEQPDMIAVAFDKG 60

Qy         61 RITFRHDTFQEYKAQRPPMPDDLRPQLPILKDVLGALRISIHEAEGYEADDIIGTLVRVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RITFRHDTFQEYKAQRPPMPDDLRPQLPILKDVLGALRISIHEAEGYEADDIIGTLVRVA 120

Qy        121 SENGHDSLILTGDKDILQLVGPHTQALLTRKGITELERYDMAKTRERFGITPAQLADLKG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SENGHDSLILTGDKDILQLVGPHTQALLTRKGITELERYDMAKTRERFGITPAQLADLKG 180

Qy        181 LVGDPSDNIPGVPGIGPKIAARLLADHGRLESVLENLDGLPPRVRQQLENFGDQARMSKK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LVGDPSDNIPGVPGIGPKIAARLLADHGRLESVLENLDGLPPRVRQQLENFGDQARMSKK 240

Qy        241 LATIDTGVPGLGKEDLKVWPGPDKPALLEIFNKLEFRSLVRRITEAPVTGGVPAGKPVEA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LATIDTGVPGLGKEDLKVWPGPDKPALLEIFNKLEFRSLVRRITEAPVTGGVPAGKPVEA 300

Qy        301 FSPDYRLLDGPDHLETLLDQARRAGAVAVAYARGRSGIEALGFSVEAGNYLLPLGAADLE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FSPDYRLLDGPDHLETLLDQARRAGAVAVAYARGRSGIEALGFSVEAGNYLLPLGAADLE 360

Qy        361 ILAGVRRLFADAAVAKHMHNAKDFLRWAPDFDLANICFDSMVAAYLVNPLAANQQLEDVV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ILAGVRRLFADAAVAKHMHNAKDFLRWAPDFDLANICFDSMVAAYLVNPLAANQQLEDVV 420

Qy        421 HQYLNLVLVPDGPAAPATAADCIRRLYPVLRAELRGYELDYLFDRVELPLTRVLADMELA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HQYLNLVLVPDGPAAPATAADCIRRLYPVLRAELRGYELDYLFDRVELPLTRVLADMELA 480

Qy        481 GVAVDRDQLEALSEEFGTRAGELAARICTLAGEDFNLNSPRQLGYILFEKLGLPAGKKTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GVAVDRDQLEALSEEFGTRAGELAARICTLAGEDFNLNSPRQLGYILFEKLGLPAGKKTK 540

Qy        541 TGYSTDAGVLLDLAEKHEIAALLLEYRQLIKLKTTYADGLAALVDPATGRLHTTLHQTVT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TGYSTDAGVLLDLAEKHEIAALLLEYRQLIKLKTTYADGLAALVDPATGRLHTTLHQTVT 600

Qy        601 NTGRLSSAEPNLQNIPIRMEEGRRIRKVFIPRDPARVLLTADYSQIELRILAHLSGDPAL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 NTGRLSSAEPNLQNIPIRMEEGRRIRKVFIPRDPARVLLTADYSQIELRILAHLSGDPAL 660

Qy        661 ITAFRDEQDIHARTAAEVFGVPLEMVTPEMRSRAKAVNFGIIYGISDFGLARDLKVTRAE 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ITAFRDEQDIHARTAAEVFGVPLEMVTPEMRSRAKAVNFGIIYGISDFGLARDLKVTRAE 720

Qy        721 AREYIQRYFARLPGVKEYIDTAIRSARERGYVTTALNRRRPLPELFSANHTVRSFGERAA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AREYIQRYFARLPGVKEYIDTAIRSARERGYVTTALNRRRPLPELFSANHTVRSFGERAA 780

Qy        781 VNTPIQGTAADIIKLAMVKIHARMRERNLKTLMILQVHDELLFDVPAEEVCTVAPLVKAE 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 VNTPIQGTAADIIKLAMVKIHARMRERNLKTLMILQVHDELLFDVPAEEVCTVAPLVKAE 840

Qy        841 METVLPLNVPLTVDLKIGHNWYEVRKMDEVTQCLNFLK 878
              ||||||||||||||||||||||||||||||||||||||
Db        841 METVLPLNVPLTVDLKIGHNWYEVRKMDEVTQCLNFLK 878